                                                  THE HONORABLE MARY JO HESTON
 1                                                CHAPTER 13
                                                  HEARING DATE: April 25, 2019
 2
                                                  HEARING TIME: 1:00 P.M.
 3                                                LOCATION: Tacoma, Washington

 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 19-40585-MJH
13    CYNTHIA ALICE CICHY and                     TRUSTEE’S OBJECTION TO CONFIRMATION
      ATHENA ANN ELROD,                           WITH STRICT COMPLIANCE
14

15
                                       Debtors.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtors filed this Chapter 13 case on February 28, 2019. The applicable commitment
20
     period is sixty months. The case is currently in the second month and the Meeting of Creditors
21
     has been completed. The bar date for filing non-governmental claims is May 9, 2019.
22
     Scheduled unsecured claims total $245,341.00. Debtors propose to pay at least $25,229.40 to
23
     allowed nonpriority unsecured claims.
24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                        2122 Commerce Street
     WITH STRICT COMPLIANCE - 1                                                   Tacoma, WA 98402
                                                                                       (253) 572-6600
                                              OBJECTION
 1
        ☐ Plan is not feasible:
 2

 3      ☒ Plan is not proposed in good faith or is forbidden by law: The debtors are not eligible to
          be debtors in chapter 13. The current debt limit under §109(e) for unsecured claims is
 4        $394,725.00. As of the date of this motion, filed claims total $412,800.67. “Eligibility
          [is] normally determined by the debtor’s originally filed schedules, checking only to see
 5        if the schedules were made in good faith.” In re Scovis, 249 F.3d 975 (9th Cir. 2001). In
          the present case, debtors reported only $245,341.00 in unsecured claims. However,
 6        several of the student loan claims were listed with an “unknown” value. On March 23,
          2019, the US department of Education filed a claim for $290,802.03. Claim # 7. This
 7
          claim appears to be one of the claims listed with an “unknown” value. As a result, it
          does not appear that the schedules were filed in good faith, and the current plan should
 8
          not be confirmed.
 9
        ☐ Plan fails to commit all excess disposable income for the applicable commitment period
10        as required by 11 U.S.C. § 1325(b)(1)(B):

11      ☐ Plan does not meet the best interests of creditors test as required by 11 U.S.C. §
          1325(a)(4):
12
        ☐ Schedules or other documentation insufficient:
13
        ☐ Other:
14
            WHEREFORE, Trustee requests that the objection to confirmation be sustained and
15

16   debtors be ordered to file a motion to confirm a plan resolving the issues raised herein within 14

17   days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the

18   hearing on the next available motion calendar after the 14 days expires. If the Motion to

19   Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
20   Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
21

22          DATED this 15th day of April, 2019.

23

24                                                    /s/ Matthew J.P. Johnson
                                                      Matthew J.P. Johnson, WSBA# 40476 for
25                                                    Michael G. Malaier, Chapter 13 Trustee
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                         2122 Commerce Street
     WITH STRICT COMPLIANCE - 2                                                    Tacoma, WA 98402
                                                                                        (253) 572-6600
 1                                   CERTIFICATE OF MAILING
 2
            I certify under penalty of perjury under the laws of the United States I caused to be
 3   mailed via regular mail a true and correct copy of Trustee’s Objection to Confirmation and
     Declaration to the following:
 4
            Cynthia Alice Cichy
 5
            Athena Ann Elrod
 6
            4301 S. 62nd Street
            Tacoma, WA 98409
 7
            The following parties received notice via ECF:
 8
            Ellen Ann Brown
 9          Lance E. Olsen
            U.S. Trustee
10
            Executed at Tacoma, Washington this 15th day of April, 2019.
11

12

13                                                        /s/ Tracy Maher
                                                          Tracy Maher
14                                                        Motion Coordinator for
                                                          Chapter 13 Trustee
15

16

17

18

19

20

21

22

23

24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                         2122 Commerce Street
     WITH STRICT COMPLIANCE - 3                                                    Tacoma, WA 98402
                                                                                        (253) 572-6600
